Citation Nr: 1716110	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  11-32 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for prostate cancer, status post prostatectomy, rated as 40 percent disabling for the period prior to February 2, 2016, and as 60 percent disabling thereafter.

2.  Entitlement to an initial compensable rating for erectile dysfunction.

3.  Entitlement to an initial rating in excess of 30 percent for post-traumatic stress disorder (PTSD).

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to March 1970, including service in Vietnam.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which granted service connection for prostate cancer, status post prostatectomy, assigning a 100 percent rating effective January 16, 2009 and a 40 percent rating from October 1, 2009; granted service connection for erectile dysfunction as secondary to prostate cancer, assigning a noncompensable (zero percent) rating effective January 16, 2009; and granted service connection for PTSD, assigning a 30 percent rating effective January 16, 2009.

The Board notes that the 100 percent rating for prostate cancer, status post prostatectomy, for the period between January 16, 2009, and September 30, 2009, is the maximum rating available; as such, this period of time is not on appeal.  

In December 2011, the Veteran notified the Board that he did not want a Board hearing.

In February 2016, the RO increased the rating for prostate cancer, status post prostatectomy, to 60 percent effective February 2, 2016.  This decision constitutes a partial grant of the benefits sought on appeal.  The issue therefore remains on appeal and is for consideration by the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

In November 2016, the Veteran filed an application for a TDIU based on prostate cancer and PTSD.  While his is currently pending adjudication by the AOJ, Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), provides that TDIU, when reasonably raised by the record, is part of any claim for an increased rating.  As the matter of TDIU has been explicitly raised in the context of the present appeal before the Board, it has been included as a separate issue above.


FINDINGS OF FACT

1.  For the period of appeal prior to March 20, 2012, the prostate cancer, status post prostatectomy, was characterized by voiding dysfunction requiring the wearing of absorbent materials that were changed two to four times per day.

2.  For the period of appeal from March 20, 2012, the prostate cancer, status post prostatectomy, is characterized by voiding dysfunction requiring the wearing of absorbent materials that are changed more than four times per day.

3.  For the period of appeal from November 4, 2013, the prostate cancer, status post prostatectomy, is characterized by a postoperative ventral hernia that is healed, does not cause disability, and for which a supporting belt is not indicated.

4.  The Veteran does not have deformity of the penis as part of his erectile dysfunction.

5.  For the entire period of appeal, the Veteran's PTSD is not productive of a disability picture that is worse than that of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to symptoms of depressed mood, impaired sleep including nightmares, anxiety, and hypervigilance.  There is no evidence of flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; or impaired abstract thinking; or difficulty in establishing effective work relationships.

6.  From March 20, 2012, the Veteran's service-connected disabilities have rendered him unemployable/unable to secure and follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  For the period of appeal prior to March 20, 2012, the criteria for a rating in excess of 40 percent for prostate cancer, status post prostatectomy, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.115a -b, Diagnostic Code 7528 (2016).

2.  For the period of appeal from March 20, 2012, to February 2, 2016, the criteria for a rating of 60 percent, but no higher, for prostate cancer, status post prostatectomy, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.115a -b, Diagnostic Code 7528 (2016).

3.  For the period of appeal from November 4, 2013, the criteria for a noncompensable rating for postoperative ventral hernia, as secondary to prostate cancer, status post prostatectomy, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.114, Diagnostic Code 7339 (2016).

4.  For the period of appeal from February 2, 2016, the criteria for a rating in excess of 60 percent for prostate cancer, status post prostatectomy, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.115a -b, Diagnostic Code 7528 (2016).

5.  The criteria for an initial compensable rating for erectile dysfunction have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.115b, Diagnostic Codes 7599-7522 (2016).

6.  The criteria for an initial rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2016).

7.  The criteria for TDIU, from March 20, 2012, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

As the Board is granting the claim for entitlement to a TDIU, the claim is substantiated and there are no further actions necessary on the part of VA to notify or assist with respect to this claim.  Wensch v. Principi, 15 Vet App 362, 367- 68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim").

Regarding the increased rating claims, the RO provided a notice letter to the Veteran in February 2009, prior to the adjudication of the claims.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claims for service connection and service connect, what information and evidence must be provided by the Veteran, and what information and evidence would be obtained by VA.  The Veteran was told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence to the RO in support of his claims.  The letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

The Veteran's claim for higher initial ratings are downstream issues, which were initiated by a notice of disagreement.  The Court has held that, as in this case, once a notice of disagreement from a decision establishing service connection and assigning the rating and effective date has been filed, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements..."  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Thus, there is no duty to provide additional notice with regard to the increased rating claims.  
                                                                                                                                                                                                                                                                                                                             
The record nevertheless establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claims.  The Board notes that there has been no allegation from the Veteran or his representative that he has been prejudiced by any of notice defects.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, there is no prejudice to the Veteran in the Board's considering the issues on their merits.  The Board finds that the duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless. 

The Board further finds that all relevant evidence has been obtained, and the duty to assist requirements have been satisfied.  All available service treatment records (STRs) were obtained, VA medical records are associated with the claims file, and records have been obtained from the Social Security Administration (SSA).  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the claims. 

The Veteran underwent VA examinations in September 2009, February 2016, and January 2017 to obtain medical evidence regarding the nature and severity of the disabilities.  The Board finds the VA examinations adequate for adjudication purposes.  The examinations were performed by medical professionals based on review of the claims file, solicitation of history and symptomatology from the Veteran, and examination of the Veteran.  The examination reports are accurate and fully descriptive.  Opinion is provided as the severity of the disabilities.  As such, the Board finds that the Veteran has been afforded adequate examination.  The Board finds that VA's duty to assist has been met.  See 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson,  21 Vet. App. 303, 312 (2007). 

The Board finds that the duties to notify and assist the Veteran have been met, and no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.

II.  Increased Ratings Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38  U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. §§ 3.321(a), 4.1, 4.21. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

III.  Prostate Cancer and Erectile Dysfunction Claims

Prostate Cancer Rating Criteria

The Veteran's prostate cancer, status post prostatectomy, is rated under Diagnostic Code 7528.  Under this diagnostic code, malignant neoplasms of the genitourinary system warrant a maximum 100 percent rating.  A Note to Diagnostic Code 7528 provides that following the cessation of surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, then the disability is to be rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528.

In this case, the Veteran's residuals of prostate cancer status have predominantly been characterized by voiding dysfunction.  Under 38 C.F.R. § 4.115a, voiding dysfunction is rated with regard to urine leakage, frequency, or obstructive voiding.  Continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the wearing of absorbent materials which must be changed less than two times per day warrants a 20 percent rating.  The need to wear absorbent materials which must be changed two to four times per day warrants a 40 percent rating.  The use of an appliance or wearing of absorbent materials which must be changed more than four times per day warrants a 60 percent rating. 

Urinary frequency with a daytime voiding interval between two and three hours or awakening to void two times per night warrants a 10 percent rating.  A daytime voiding interval between one and two hours or awakening to void three to four times per night warrants a 20 percent rating.  A daytime voiding interval of less than one hour or awakening to void five or more times per night warrants a 40 percent rating. 

Obstructive voiding symptomatology with marked obstructive symptomatology with any one or combination of:  post void residuals greater than 150 cc, a markedly diminished peak flow rate of less than 10 cc/sec, recurrent urinary tract infections secondary to obstruction, or stricture disease requiring periodic dilatation every two to three months, warrants a 10 percent rating.  Urinary retention requiring intermittent or continuous catheterization warrants a 30 percent rating. 

Urinary tract infection where the evidence shows recurrent symptomatic infection requiring drainage and frequent hospitalization (greater than two times per year) and/or requiring continuous intensive management warrants a 30 percent rating.

60 percent is the highest disability rating available for any form of voiding dysfunction.  Higher disability ratings of 80 and 100 percent are available in cases involving renal dysfunction.

Erectile Dysfunction Rating Criteria

The Veteran's erectile dysfunction is rated under Diagnostic Codes 7599-7522.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the assigned rating; the additional code is shown after the hyphen.  The provisions of 38 C.F.R. § 4.27 provide that unlisted disabilities requiring rating by analogy will be coded with the first two numbers of the schedule provisions for the most closely related body part and 99.  Here, the hyphenated diagnostic code indicates that a condition of the genitourinary system (Diagnostic Code 7599) is rated under the criteria for penis deformity with loss of erectile power (Diagnostic Code 7522). 

Erectile dysfunction is not specifically listed in the rating schedule.  The most closely aligned rating criteria for the disability are found in Diagnostic Code 7522, which provides that deformity of the penis with loss of erectile power is rated 20 percent disabling, and the adjudicator is to review for entitlement to special monthly compensation under 38 C.F.R. § 3.350.  38 C.F.R. § 4.115b.  In every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.  For a compensable rating to be assigned for erectile dysfunction, the medical evidence must confirm deformity of the penis with loss of erectile power.

Factual Background

The Veteran was afforded a VA examination in September 2009.  He reported that since surgery for prostate cancer, he had chronic urinary incontinence and erectile dysfunction.  He reported that urinary symptoms included a daytime voiding frequency of 1-2 hours and 2 voidings per night.  He did not experience urgency, hesitancy, weak or intermittent stream, dysuria, dribbling, straining to urinate, or renal colic.  There was no history of renal dysfunction or renal failure.  The Veteran wore absorbent material that required changing 2-4 times per day.  

In April 2011, the Veteran was seen at VA for an initial assessment for post-prostatectomy incontinence.  He reported that he had been taught how to squeeze the pelvic floor muscles to control leaks, but that he needed to work on the regime.  He reported a daytime voiding frequency of five times and nighttime voiding frequency of two times.  In a June 2011 follow-up appointment, the Veteran reported that he was doing the pelvic muscle exercises and had noticed some improvement.  He continued to use three pads per day and one during the night.  In September 2011, the Veteran reported that he was using up to four pads per day.  

On March 20, 2012, the Veteran reported having mostly stress leakage with occasional urgency leakage.  He was using approximately 4-5 pads during the day.  He denied hematuria or dysuria.  In September 2012, the Veteran was still using 4-5 pads during the day and voiding 3-4 times per night.  

The Veteran reported in January 2013 that he was using 3-4 pads per day.  In May 2013, the Veteran reported that Viagra did not work for his erectile dysfunction.  He was prescribed Edex injections.  On November 4, 2013, the Veteran reported that a vacuum erection device (VED) was previously ordered for him, but he did not use it because it was too short.  He reported using 3-4 pads per day.  He was also noted to have a ventral hernia that was not bothersome to him.  

In a March 2014 surgical consultation, the Veteran was noted to have an asymptomatic ventral incisional hernia at the port site of the prostatectomy.  He noted that the hernia had been present for several months, was not painful, and did not cause changes in bowel function.  He requested conservative management.  In October 2014, the Veteran reported that he could get erections but they were not as adequate as he desired.  He also indicated that he required pads only when he was out in public.  At home, he did not require them.  He denied hematuria, dysuria, fever, chills, nausea, unintentional weight loss, or boney pain.  

In April 2015, the Veteran reported using 4-5 pads per day.  In May 2015, the Veteran reported that he was having more urinary leakage.  He requested an appointment and bed pads.  In a July 2015 appointment, he reported using approximately six pads per day.  He denied pain, burning, or blood in the urine.  Nighttime frequency was 1-2 times per night.  In November 2015, a urinalysis showed a small amount of blood; the Veteran's potassium chloride was increased.  

In January 2016, the Veteran reported that he continued to use about six pads per day.  

The Veteran had another VA examination in February 2016.  His voiding dysfunction caused urine leakage that required absorbent material that must be changed more than four times per day.  It did not require the use of an appliance.  The voiding dysfunction also caused increased urinary frequency, including a daytime voiding interval of less than one hour and nighttime awakening to void five or more times.  The Veteran had erectile dysfunction, including the inability to achieve an erection sufficient for penetration and ejaculation without medication; however, on medication he could achieve an erection sufficient for penetration and ejaculation.  There was no retrograde ejaculation.  There were also no signs or symptoms of obstructed voiding, urinary tract or kidney disease, or other residual conditions and/or complications due to prostate cancer or treatment thereof.  In a February 2016 VA male reproductive system examination, the examiner noted that the Veteran's erectile dysfunction medication was not continuous.  The Veteran reported normal anatomy of the penis and testes, but declined to have them examined.  

In April 2016, the Veteran indicated that he continued to use about six pads per day, and had more urge leaks than stress.  In May 2016, the Veteran reported in a telephone call that he used about 4-5 pads per day, and had nocturia about 3 times per night.  He indicated that he sometimes leaked in his sleep.  

In a January 2017 VA examination, the Veteran's voiding dysfunction caused increased urinary frequency, including requiring absorbent material to be changed more than four times per day, a daytime voiding interval of less than 1 hour, and nighttime awakening to void 3-4 times.  The Veteran had erectile dysfunction, including the inability to achieve an erection sufficient for penetration and ejaculation without medication; however, on medication he could achieve an erection sufficient for penetration and ejaculation.  There was no retrograde ejaculation.  There were also no signs or symptoms of obstructed voiding, urinary tract or kidney disease, or other residual conditions and/or complications due to prostate cancer or treatment thereof.  

Analysis - Prostate Cancer

After careful review, the Board finds that for the period of appeal from October 1, 2009 to March 19, 2012, the Veteran's residuals of prostate cancer did not warrant a rating in excess of 40 percent.  A higher 60 percent rating requires the use of an appliance or wearing of absorbent materials which must be changed more than four times per day.  There is no rating in excess of 40 percent for urinary frequency.  Here, the evidence for this period of appeal indicates that the Veteran changed his absorbent materials four times per day at most, and he did not require use of an appliance.  As discussed above, the Veteran reported in the September 2009 VA examination that he changed his absorbent materials 2-4 times per day.  VA treatment records indicate that in June 2011 the Veteran changed his absorbent materials 3 times per day, and in September 2011 he changed them four times per day.  As such, a rating in excess of 40 percent for the period of appeal prior to March 20, 2012 is not warranted.  

For the period of appeal from March 20, 2012 to February 2, 2016, a rating of 60 percent is warranted based on the wearing of absorbent materials that must be changed more than four times per day.  For this period of the appeal, the Veteran reported changing his absorbent materials as often as six times per day.  The Board notes that VA treatment records date in January and November 2013 show that the Veteran reported changing his absorbent materials only 3-4 times per day, but affording the Veteran the benefit of the doubt, finds that a 60 percent rating is nevertheless warranted for this period of appeal.  

For the period of appeal from March 20, 2012, the evidence does not show that a higher 80 percent is warranted.  An 80 percent rating requires renal dysfunction characterized by persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  Here, the Veteran has never been found to have renal dysfunction, or any of the applicable symptoms.  Moreover, the February 2016 and January 2017 VA examiners specifically found that the Veteran did not have any kidney disease.  

The Board finds that a separate noncompensable rating for ventral hernia is warranted under Diagnostic Code 7339 for the period of appeal from November 4, 2013.  Under this diagnostic code, a noncompensable rating is warranted for a postoperative ventral hernia that is healed, no disability, and bent not indicated.  A higher 20 percent rating is warranted where the hernia is not well support by belt under ordinary conditions, or there is weakening of the abdominal wall and indication for a supporting belt.  Here, the Veteran's hernia was noted to be asymptomatic, not bothersome to the Veteran, and the Veteran declined surgery.  As such, a noncompensable rating for the ventral hernia is warranted.

Analysis - Erectile Dysfunction

The Veteran has not contended and the evidence does not suggest that the Veteran has any deformity of the penis as part of his erectile dysfunction.  The Veteran declined to have his penis examined in the February 2016 VA examination, but indicated that he had normal anatomy.

The criteria of Diagnostic Code 7522 specifically call for a 20 percent rating only where loss of erectile power and deformity of the penis are both present.  Where, as here, multiple requirements are cited for a specified rating, and these are joined with the conjunctive "and", the Board concludes that all such requirements must be met in order for the specified rating to be granted.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (indicating that use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); compare and contrast with Johnson v. Brown, 7 Vet. App. 95 (1994) (holding that only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  Dorland's Illustrated Medical Dictionary defines deformity as "distortion of any part or general disfigurement of the body; malformation."  Dorland's Illustrated Medical Dictionary, 30th Ed. 481 (2003).  The definition makes no mention of the function of the part in question, but only with its appearance.  Furthermore, interpreting "deformity" as used at Diagnostic Code 7522 to include loss of function would have the absurd result of having a diagnostic code that allowed for a rating for loss of function with loss of erectile power.  In short, such a definition would render part of the Diagnostic Code superfluous.  See Merriam-Webster's Collegiate Dictionary 507 (11th ed. 2003) (defining function as the action for which a person or thing is specially fitted or used or for which a thing exists: purpose) with 973 (defining power as ability to act of produce an effect).  The Court has recognized the affirmative duty to avoid a literal interpretation of regulatory language that would produce "an illogical and absurd result."  Zang v. Brown, 8 Vet. App. 246, 252-53 (1995); Splane v. West, 216 F.3d 1058, 1068-69 (Fed. Cir. 2000) (explaining that canons of construction require giving effect to the clear language of a statute and avoid rendering any portions meaningless or superfluous.).  As the Veteran does not have a penis deformity, entitlement to a compensable rating cannot be awarded. 

The Board further notes that the Veteran is receiving special monthly compensation under 38 C.F.R. § 3.350(a), pursuant to 38 U.S.C.A. § 1115(k), for the loss of use of a creative organ since January 16, 2009.  Thus, interpreting "deformity" to include loss of function would result in the Veteran being in receipt of both special monthly compensation under 38 C.F.R. § 3.350 and schedular compensation under that Code for the same symptom, loss of erectile power.  Such an award would be an obvious violation of 38 C.F.R. § 4.414.

IV.  PTSD Claim

Law and Regulations

The rating criteria for rating mental disorders, including PTSD, reads as follows:  a 100 percent rating requires total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions of hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130.

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  Id.

A 30 percent rating requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

The Court has held that Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32). 

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Id.   

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id. 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Id.

Scores ranging from 31 to 40 reflect some impairment in reality testing or communications (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  Id.

The Secretary of VA recently amended the portion of the Schedule for Rating Disabilities dealing with psychiatric disorders and the associated adjudication regulations to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replace them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  However, the amended provisions do not to apply to claims that were pending before the Board (i.e., certified for appeal to the Board) on or before August 4, 2014, even if such claims are subsequently remanded to the AOJ.  The instant appeal was initially certified to the Board in May 2016.  Therefore, the new version of the Schedule for Rating Disabilities is for application in the instant appeal.

Evaluation under § 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The Federal Circuit explained that the frequency, severity, and duration of the symptoms also played an important role in determining the rating.  Id. at 117.  Significantly, however, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms listed in the rating criteria or symptoms of similar severity, frequency, and duration, that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Id. at 443; see also Vazquez-Claudio, 713 F.3d at 117.

Analysis

After careful review, the Board finds that for the entire period of appeal, the Veteran's PTSD does not more closely approximate the schedular criteria for the assignment of a disability rating in excess of 30 percent under Diagnostic Code 9411.

In March 2009, T. M., a counseling therapist at the Birmingham Vet Center, submitted a letter indicating that he saw the Veteran intermittently until July 2007.  T.M. asserted that his initial screening found the Veteran to have moderate to severe PTSD related to his service in Vietnam, and that he was upset over events in Iraq in 2007 when he stopped attending counseling sessions.  T.M. indicated that the Veteran would benefit from further PTSD counseling, and that the Veteran reported that he would come back in a few weeks after clearing up some medical issues.

VA treatment records indicate that in March 2009, the Veteran reported in a mental health evaluation that he had PTSD, although he had not been given such a diagnosis.  His symptoms included flashbacks, nightmares, hypervigilance, depression, insomnia due to nightmares, and anxiety.  He denied hallucinations, suicidal ideation, and homicidal ideation.  He indicated that he abused alcohol in the past, but currently drank only rarely.  On mental status examination, he was oriented, appropriately dressed, had normal speech, and had a dysthymic mood and affect congruent with mood.  He was diagnosed with rule-out PTSD, with a GAF score of 55.  He was prescribed Wellbutrin (bupropion).  The Veteran was diagnosed with PTSD and an affective disorder by a VA psychologist in April 2009.  In May 2009, the Veteran attended a PTSD orientation group.  After completing group, he began individual therapy with a VA psychologist.  In his first individual session, his GAF score was assessed as 55.  He started the Prolonged Exposure Therapy protocol (PE protocol).  In a June 2009 appointment, the Veteran was diagnosed with depressive disorder NOS.  His GAF score remained 55.  Later that month, he requested and was given trazodone to help with sleep.  Mental health treatment records dated in July, August, and September 2009 indicate that the Veteran consistently denied having suicidal and homicidal ideations, and his GAF score remained at 55.  In September 2009, it was noted that the PE protocol had run into logical problems due to missed sessions.  The Veteran indicated that he continued to cook three days per week and walk inside Walmart three days per week, usually with his wife.  He usually found both activities enjoyable.  He also planned to attend some of his grandsons' football games that fall and was trying to get involved with dancing again.  

The Veteran was afforded a VA PTSD examination in September 2009.  He reported that he had completed the PTSD orientation group at VA and was taking trazadone and bupropion.  He indicated that the therapy was helping but he still was sleeping only 2-3 hours per night and woke up sweating.  The Veteran reported that he had been married three times, and that his alcohol abuse led to the end of his first two marriages.  He had six children from previous relationships, none of which were with his current spouse of ten years.  The Veteran stated that his current marriage was better than the previous marriages, and that he did not drink anymore.  He stated that he used to go out dancing, but did not go out the way he used to because he could not tolerate the loud noise and crowds.  He worked part-time as a cook, and enjoyed cooking with his mother in the evening, daily visits with his son, and attending church with his wife.  He also walked three times per week, about 1-2 miles, and did not have a history of suicide attempts.  The examiner indicated that the Veteran's psychosocial functioning impairment was mild to moderate.  

Upon physical examination, the Veteran was clean and appropriately dressed, his speech was unremarkable, attitude was cooperate and attentive, affect was appropriate and constricted, mood was anxious (and the Veteran indicated that he was "very moody") and dysphoric, and he was oriented to person, time, and place.  The examining psychologist indicated the Veteran had no delusions or hallucinations, his judgment was intact, and insight was fair.  The Veteran had Vietnam-related nightmares 2-3 times per week, woke up drenched in sweat 3-4 times per week, and did not drive far distances because of daytime sleepiness.  He engaged in obsessive or ritualistic behavior including repetitively checking that doors were locked and appliances were off.  He did not have panic attacks, suicidal thoughts, or homicidal thoughts.  His recent memory was mildly impaired.  The examiner indicated the Veteran was competent to manage his financial affairs, and assigned a GAF score of 60.  The examiner opined that the Veteran's PTSD symptoms caused occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks, but with generally satisfactory functioning.  

In October 2009, the Veteran attended an initial session of a Stress Less group at VA.  He attended two more meetings later that month.  In December 2009, the Veteran began PE protocol again, which targeted avoidance and unhelpful thoughts/beliefs.  His GAF score remained at 55.  

In January 2010, the Veteran reported in an individual therapy session that he was overwhelmed with stresses, and that he did not think he would be able to complete the PE protocol; cognitive processing therapy protocol was utilized instead.  The Veteran indicated that he had recently rear-ended two vehicles because he fell asleep behind the wheel, and had stopped driving since then.  He stated that based on his wife's reports, he believed he had sleep apnea.  A consultation for a sleep study was requested.  He denied suicidal and homicidal risk, and his GAF score was assessed as 52.  In February 2010, his GAF score returned to 55.  In March 2010, the Veteran reported in a VA mental health appointment that he was still having nightmares about Vietnam.  He indicated that he felt better when he did not have to think about it too hard, which was why he was choosing not to continue with therapy for a while.  He denied suicidal or homicidal thoughts, and denied having hallucinations.  He was taking bupropion, which he said helped.  In an October 2010 medication management appointment, the Veteran reported that he was "still doing fine" with no problems except continued nightmares of being in Vietnam.  He denied suicidal or homicidal ideations, and was taking Wellbutrin.  

In January 2011, the Veteran reported that he got more depressed around the holidays, but that overall he was "doing about the same."  He had nightmares 3-4 times per week, chronic insomnia, and hypervigilance, but noted that his irritability and anger issued had gone away over the years.  He was isolative and described some emotional detachment.  The Veteran stated that bupropion helped his mood, but wanted something for anxiety.  Citalopram was prescribed.  The Veteran was seen again by VA mental health for routine appointments in April, July, and October 2011.

The Veteran's bupropion was discontinued in January 2012 because he had stopped taking it.  Citalopram was continued.  Symptoms included hyperarousal and intermittent nightmares and flashbacks, especially when it stormed or rained heavily.  His GAF score was 60.  In April 2012, the Veteran's GAF score remained at 60.  In July 2012, his GAF score was 62.  In November 2012, his GAF score was 68.  

In February 2013, the Veteran's GAF score remained at 68.  He reported that overall he was doing well on his medication, and that his symptoms included reexperiencing memories of being in the jungle in Vietnam, especially when it rained.  He was appropriately dressed and groomed, had good eye contact, speech was normal, and he denied suicidal or homicidal thoughts.  The Veteran was started on buspirone in May 2013 for anxiousness.  In October 2013, the Veteran reported having 3-4 nightmares per week.  

In January 2014, the Veteran reported that the holidays had gone well, and he was enjoying spending time with his family, especially his grandchildren.  He was noted to be appropriate attired and groomed, with good eye contact, normal speech, and logical thought processes.  He denied having thoughts of hurting or killing anyone, and noted that he was "doing good."  In July 2014, the Veteran reported having no significant changes.  He had a positive demeanor but sometimes his mood was down.  His family relationships were going well.  In October 2014, the Veteran indicated that that he sometimes had nightmares about Vietnam.  He stated that his relationship with his wife and family were good, and that his grandchildren were a joy to his life and gave him courage.  

The Veteran reported in February 2015 that he continued to have thoughts about Vietnam, particularly when it rained, and that sometimes at night he began to sweat as he thought about things.  His appetite was fair and he slept sometimes for only 2-3 hours.  He was appropriately dressed and groomed, with normal speech, good eye contact, affect congruent with mood, and organized thought processes.  He denied suicidal or homicidal thoughts.  

In January 2016, the Veteran indicated that he had been taking buspar twice per day for anxiety, but wanted to restart Wellbutrin because he felt depressed.  He reported that his wife had left him and his sister, with whom he was very close, had died in June.  He state that he was "right back where I started."  He denied suicidal or homicidal ideation.

In February 2016, the Veteran had another VA PTSD examination.  He reported that his wife of 17 years had left him in September 2015 without explanation, though he suspected that it was due to intimacy issues related to prostate cancer treatment and PTSD-related sleep agitation.  He reported that he lived with his son, with whom he got along well, and occasionally talked to his other adult children.  He occasionally talked to one of his sisters, and regularly saw another sister to see his mother (who had a stroke and was bedridden).  He also had a brother who he did not often speak with, and one childhood friend with whom he talked on occasion.  The Veteran stated that he did not leave the house much, preferring to stay at home watching "cowboy pictures" and doing household tasks/projects.  He thought his depression had become worse after his prostate cancer surgery.  The Veteran reported that he had quit his part-time as a cook several years ago due to inadequate pay, and had not worked since.  

Other reported symptoms included occasional irritability and episodes of yelling and cursing when his anger built up over a period of time, feelings of anxiety when around a lot of people (especially groups of men in his community who asked him for money and got belligerent with him), no longer carrying a weapon for fear of what he "might do" if he felt threatened, avoiding "army pictures," checking and rechecking that doors are locked and appliances are turned off, sleeping 2-3 hours per night, 3-4 nightmares about military experiences per week, attention lapses and difficulty following his GPS when driving, variable energy but generally made an effort to keep busy, and a fluctuating appetite.  The examiner noted that the symptoms attributable to PTSD were recurrent and distressing memories/dreams related to trauma, avoidance of trauma-related stimuli, hypervigilance, and exaggerated startle response.  Symptoms attributable to depression included depressed mood, anhedonia, feelings of worthlessness, and suicidal ideation/attempt.  Symptoms such as sleep disturbance, irritability, and social isolation may overlap between the PTSD and depression.  The Veteran's mental health symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The examiner noted that it was impossible to separate the impairment in functioning related solely to PTSD without resorting to mere speculation.  The Veteran was capable of managing his financial affairs.

In April 2016, the Veteran indicated that he was "about the same."  He continued to grieve for his sister, and continued to have nightmares and intrusive thoughts.  He was trying to go out more, including attending a car show with his son.  He was hypervigilant at the show, but able to enjoy it.  The Veteran reported that he was starting to dread going to bed because he would see dead people and heard things in his house.  He continued to deny suicidal or homicidal thoughts.  His depression was noted to be moderate.  In May 2016, the Veteran participated in an individual peer-to-peer support mentoring session.  He also reported in May that he had been busy lately and was getting out of the house more.  He had been riding around with his son (who owned a lawn care business), and had attended graduations and graduation parties of several family members.  In November 2016,  the Veteran asserted that he had not been doing very well lately.  He indicated that he had been thinking more about Vietnam than usual and was feeling more depressed than usual.  His obsessive compulsive disorder (OCD) symptoms of checking doors and appliances had greatly increased in the past few weeks.  He denied suicidal or homicidal thoughts.  OCD was added to the list of his diagnostic impressions.  The Veteran requested an increase of his doxepin (for sleep) because he was not sleeping well due to nightmares.    

In a January 2017 VA PTSD examination, the Veteran reported that he was close to his son with whom he lived, and heard from his other adult children on occasion but not as often as he would like.  He kept in touch with one sister who was ill and his other sister cared for their bed-ridden mother.  He had no contact with his brother, and his good friend had been very sick lately so they had not talked.  He noted that he was not dating because women, including his last wife, did not want to deal with his sexual performance problems, and he had stopped going to church and serving as an usher in large part because swelling in his legs prevented him from being able to stand for longer than 30-40 minutes.  He reported that he stopped working as a cook after March 2009 due to incontinence and inability to stand for long periods of time.  The Veteran's symptoms included depressed mood, anxiety, chronic sleep impairment, and mild memory loss.  The Veteran noted that he had a habit of repetitively checking to see whether cords were unplugged from outlets and whether appliances were turned off, which he attributed to forgetfulness and safety consciousness.  He also dreaded going to sleep due to anticipation of Vietnam-related nightmares.  The examiner opined that the Veteran's mental health symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The examiner specified that the Veteran's PTSD and depression symptoms were mild to moderate in severity, and if he was employed, he would have occasional problems interacting effective with supervisors, coworkers, and customers due to irritability.  He would also have reduced work performance due to attention/concentration and short-term memory problems, and could have problems completing some tasks correctly and efficiently.  

In sum, for the entire period of appeal, the weight of the competent and credible evidence preponderates against the assignment of a rating in excess of 30 percent for the Veteran's PTSD.  The probative evidence establishes that the PTSD does not more nearly approximate occupational and social impairment with reduced reliability and productivity, which would warrant a 50 percent rating under Diagnostic Code 9411.

The Board finds that the weight of the competent and credible evidence shows that for this period of appeal, the Veteran's PTSD manifested by symptoms including depressed mood, impaired sleep including nightmares, anxiety, and hypervigilance.  Mental health professionals assigned GAF scores ranging between 55 and 68, which is indicative of symptoms ranging from mild (e.g., depressed mood and mild insomnia) to moderate (e.g., flat affect and circumstantial speech).  See DSM-IV.  The September 2009 and January 2017 VA examiners both specified that the Veteran's impairment was mild to moderate, and all three VA examiners found that the Veteran's symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation, which warrants a 30 percent rating.  Although the Veteran stopped working in 2009, he did not report quitting work due to PTSD symptoms; rather, he reported in the February 2016 VA examination that he quit due to inadequate pay, and reported in the January 2017 VA examination that he had quit due to physical problems of incontinence and inability to stand for long periods of time.  Moreover, although the Veteran's wife left him in September 2015, they had been married for 17 years.  The Veteran also had several children with whom he had good relationships, and had positive relationships with his grandchildren.  He also engaged in some social and personal activities throughout the period of appeal to at least a limited extent, including driving around with his son, going to grandchildren's football games and other family events, visiting his siblings and mother, attended church, and going on walks in Walmart.  Such impairment warrants a 30 percent disability rating. 

Thus, the Board also finds that for this period of the appeal, the evidence weighs against the assignment of a 50 percent rating for the Veteran's PTSD.  The evidence establishes that the PTSD symptoms did not more nearly approximate occupational and social impairment with reduced reliability and productivity, which would warrant a 50 percent rating under Diagnostic Code 9411.  The Veteran has never been found to have a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; or impaired abstract thinking; or difficulty in establishing effective work relationships.  38 C.F.R. § 4.130. 

Although the Veteran and his wife separated in 2015 and he was noted as having mild memory impairment, these symptoms are not of such frequency and severity to result in occupational and social impairment with reduced reliability and productivity.  See Mauerhan v. Principi, 16 Vet. App. 436   (2002) (stating that use of the term "such as" in 38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating).  Significantly, the Veteran has not reported, nor has he been found, to retain only highly learned material, which is indicative of impaired memory.  Rather, he indicates that he forgets whether he turned off appliances.  Mild memory loss is included as a criteria for a 30 percent rating.  

In addition, the Board has considered the November 2016 VA treatment record noting that the Veteran's OCD symptoms had greatly increased in the past few weeks.  The Board finds it particularly significant, however, that in the January 2017 VA examination, the Veteran did not report, nor was he noted to have, symptoms rising to the level of a diagnosis of OCD.  The Veteran was noted to engage in repetitive behaviors, including checking doors and appliances, but such behavior has been consistently noted throughout the period of appeal and the VA examiner opined that the Veteran's symptoms were mild to moderate.  

 In short, the Board does not find that the Veteran's symptoms were of such frequency, severity, and duration that they resulted in occupational and social impairment with reduced reliability and productivity to warrant a higher 50 percent evaluation at any point during the period of appeal.

V.  Extraschedular Consideration

The Board has considered whether referral for an "extraschedular" evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate a Veteran's level of disability and symptomatology and is found inadequate, it must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence fails to show unique or unusual symptomatology regarding the Veteran's service-connected disabilities that would render the schedular criteria inadequate.  The Veteran's symptoms, including voiding dysfunction, erectile dysfunction, a hernia, depressed mood, impaired sleep including nightmares, anxiety, and hypervigilance are contemplated in the ratings assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he merely disagreed with the assigned disability ratings for his levels of impairment.  In other words, he did not have any symptoms from his service-connected disabilities that are unusual or different from those contemplated by the schedular criteria.  Moreover, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  Accordingly, the Board finds that referral for consideration of extraschedular ratings is not warranted, as the manifestations of the Veteran's disabilities are considered by the schedular rating assigned.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.

VI.  TDIU

Law and Regulations

The Veteran seeks entitlement to a TDIU.  He contends that his service-connected disabilities of prostate cancer and PTSD, when considered in combination, render him unemployable.  The Board accepts jurisdiction of this claim in view of Rice v. Shinseki, 22 Vet. App. 447 (2009) (a TDIU claim that arises during an increased rating appeal becomes part of the appeal).

Total disability means that there is present any impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  A substantially gainful occupation has been defined as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  VA Adjudication Procedure Manual, Part IV.ii.2.F.24.d.  It also has been defined as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Faust v. West, 13 Vet. App. 342 (2000). 

When jobs are not realistically within his physical and mental capabilities, a veteran is determined unable to engage in a substantially gainful occupation.  Moore v. Derwinski, 1 Vet. App. 356 (1991) (citing Timmerman v. Weinberger, 510 F.2d 439   (8th Cir. 1975)).  In making this determination, consideration may be given to factors such as the veteran's level of education, special training, and previous work experience, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A veteran is totally disabled if his service-connected disability or combination of service-connected disabilities is rated at 100 percent pursuant to the Schedule for Rating Disabilities.  38 C.F.R. § 3.340 (a)(2).  Even if a veteran is less than 100 percent disabled, he still is deemed totally disabled under the Schedule for Rating Disabilities if he satisfies two requirements.  38 C.F.R. § 4.16 (a).  First, the veteran must meet a minimum percent evaluation.  If he has one service-connected disability, it must be evaluated at 60 percent or more.  If he has two or more service-connected disabilities, at least one disability must be evaluated at 40 percent or more and the combined evaluation of all the disabilities must be 70 percent or more.  The following will be considered as one disability with respect to the minimum percent evaluation:  (1) disabilities of one or both upper extremities or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system (e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric), (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Second, the veteran must be found to be unable to secure and follow a substantially gainful occupation as a result of his service-connected disability or disabilities.  Id. 

In determining whether TDIU is warranted, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.




Analysis

As discussed in the Introduction, the Veteran first filed a claim for a TDIU in November 2016.  He indicated that he last worked full-time in April 1993, and the Board notes that SSA found him disabled effective in April 1993 due to a back injury and gastroesophageal reflux disease.  The Veteran indicated in a subsequent March 2017 TDIU application that he became too disabled to work on March 8, 2009, due to his prostate cancer surgery and residuals.  He stated that while working part-time for a janitorial service, he would void if he passed gas or coughed, and on some shifts he wet his pants "real bad."  The Board finds that the Veteran experiences serious voiding dysfunction as a result of his prostate cancer, including changing absorbent materials as often as six times during the day and waking as often as five times during the night to void.  

Regarding the Veteran's PTSD, the record is not clear as to the impact the PTSD symptoms have on his ability to maintain gainful employment.  Nevertheless, a reasonable reading of the record is that the Veteran is not able to secure or follow substantially gainful employment due to his serious prostate cancer, status post prostatectomy, symptoms.  

As such, the Board finds the above evidence sufficient to establish that the Veteran's service-connected disabilities have rendered him unemployable effective March 20, 2012.  This is the earliest date in which the Veteran's disability ratings meet the minimum schedular requirements, which require one service-connected disability evaluated at 60 percent or more; or two or more service-connected disabilities, at least one of which is rated at 40 percent or more and the combined evaluation of all the disabilities is 70 percent or more.  See 38 C.F.R. § 4.16 (a).  As of March 20, 2012, the Veteran's combined evaluation of 70 percent met the schedular criteria for TDIU under 38 C.F.R. § 4.16(a).  For these reasons, a TDIU is granted effective March 12, 2012.





ORDER

For the period of appeal prior to March 20, 2012, a rating in excess of 40 percent for prostate cancer, status post prostatectomy, is denied.

For the period of appeal from March 20, 2012, to February 2, 2016, a rating of 60 percent for prostate cancer, status post prostatectomy, is granted.

For the period of appeal from November 4, 2013, a noncompensable rating for postoperative ventral hernia, as secondary to prostate cancer, is granted.

For the period of appeal from February 2, 2016, a rating in excess of 60 percent for prostate cancer, status post prostatectomy, is denied.

An initial compensable rating for erectile dysfunction is denied.

An initial rating in excess of 30 percent for PTSD is denied.

Entitlement to a TDIU, effective March 20, 2012, is granted, subject to the laws and regulations governing the payment of VA benefits.




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


